Citation Nr: 1021044	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  07-12 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel

INTRODUCTION

The Veteran served on active duty from December 1942 to 
October 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.

The Board remanded this case in October 2009 and again in 
March 2010 for a hearing before a Veterans Law Judge at the 
RO (Travel Board hearing).  In April 2010, the Veteran 
presented testimony at a Travel Board hearing before the 
undersigned Veterans Law Judge.  After completion of this 
hearing, the case has been returned to the Board for further 
appellate consideration.

During the Travel Board hearing, the Veteran withdrew from 
the appeal the issues of entitlement to an increased rating 
above 40 percent for his lumbar spine disorder, an earlier 
effective date for the 40 percent rating for his lumbar spine 
disorder, and an earlier effective date for the 10 percent 
rating for his hemorrhoids.  38 C.F.R. § 20.204(b) (2009).  
Therefore, these matters are not currently before the Board.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has the following service-connected 
disabilities:  posttraumatic stress disorder (PTSD), rated as 
50 percent disabling; a lumbar spine disability, rated as 40 
percent disabling; and a hemorrhoids disability, rated as 10 
percent disabling.  The combined service-connected disability 
rating is 70 percent, meeting the percentage criteria for 
TDIU (under the combined rating table).  

2.  The Veteran's service-connected disabilities prevent him 
from securing or following a substantially gainful 
occupation.

CONCLUSION OF LAW

The criteria for entitlement to TDIU are met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.340, 3.341, 4.1, 4.3, 4.16, 4.19, 4.25 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder shows compliance with the 
Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 et 
seq.  See also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  In any event, since the 
Board is granting the TDIU claim at issue, there is no need 
to discuss in detail whether there has been compliance with 
the notice and duty to assist provisions of the VCAA because 
even if, for the sake of argument, there has not been, this 
is inconsequential and, therefore, at most harmless error.  
See 38 C.F.R. § 20.1102.

Governing Laws and Regulations with Analysis - TDIU

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Total 
disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  Total disability may 
or may not be permanent.  Id.  Total ratings are authorized 
for any disability or combination of disabilities for which 
the Rating Schedule prescribes a 100 percent evaluation.  38 
C.F.R. § 3.340(a)(2).  

A TDIU may be assigned when the disabled person is, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  38 C.F.R. § 4.16(a).  If there is 
only one such disability, it must be rated at 60 percent or 
more; if there are two or more disabilities, at least one 
disability must be rated at 40 percent or more, 
with sufficient additional disability to bring the combined 
rating to 70 percent or more.  Id.  

Individual unemployability must be determined without regard 
to any non-service connected disabilities or the Veteran's 
advancing age.  38 C.F.R. 
§§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 
(1993). 

When reasonable doubt arises as to the degree of disability, 
such doubt will be resolved in the Veteran's favor.  38 
C.F.R. § 4.3.

In this case, the Veteran contends that he is unable to 
secure employment due to his service-connected PTSD, lumbar 
spine disability, and hemorrhoids.  He states that his 
service-connected disorders have prevented him from working 
since 1990, when he stopped working as a constable.  See 
hearing testimony at pages 3-4.  After discharge from 
service, the Veteran worked for Pratt and Whitney as a 
foreman for 35 years until his retirement in 1981.  After 
that, he engaged in what can be described as marginal 
employment until 1990.  In that sense, his annual income 
would not have met the poverty thresholds from 1981 to 1990.  
The Veteran asserts he was forced to retire from Pratt and 
Whitney in 1981 due to lumbar spine pain.  His lumbar spine 
problems were causing too many absences from work.  He and 
his representative assert that his service-connected 
disabilities have worsened since his retirement in 1981, such 
that at present he is more disabled than before.  Due to his 
lumbar spine and hemorrhoids, he attests it is difficult to 
stand or sit for an extended period of time, and it is hard 
to sleep.  He has to ambulate with a cane.  Due to his PTSD, 
he attests he is combative.  He is currently 88 years of age.  
His education consists of three years of trade school.  See 
April 2010 hearing testimony; September 2009 Brief; June 2009 
representative statement; September 2005 Notice of 
Disagreement (NOD); February 2005 and February 2008 VA Forms 
21-8940 (Applications for Increased Compensation Based on 
Unemployability).  

The Veteran has the following service-connected disabilities:  
PTSD, rated as 50 percent disabling; a lumbar spine 
disability, rated as 40 percent disabling; and a hemorrhoids 
disability, rated as 10 percent disabling.  The combined 
service-connected disability rating is 70 percent.  See 38 
C.F.R. § 4.25 (combined ratings table).  Therefore, the 
percentage criteria for TDIU are met.  38 C.F.R. § 4.16(a).

Consequently, the only remaining question is whether the 
Veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  
Id.  

In analyzing the evidence, the Board must determine, as a 
question of fact, both the weight and credibility of the 
evidence.  Equal weight is not accorded to each piece of 
evidence contained in a record; every item does not have the 
same probative value.  The Board must account for the 
evidence which it finds to be persuasive or unpersuasive, 
analyze the credibility and probative value of all material 
evidence submitted by and on behalf of a claimant, and 
provide the reasons for its rejection of any such evidence.  
See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 
7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 
3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 
621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 
(1991).

The evidence of record supports the award of a TDIU.  There 
is a great deal of circumstantial evidence in support of the 
Veteran's claim.  The Veteran has submitted credible lay 
statements and testimony as to why he retired in 1981 and as 
to the current severity of his service-connected disorders.  
In addition, a December 2005 letter from his previous 
employer Pratt and Whitney documents that the Veteran took 
"early" retirement in 1981 due to his "medical condition" 
that prevented him from performing the duties of the job.  
Other medical records from Pratt and Whitney dated in the 
1940s, 1950s, and 1960s note treatment and restrictions due 
to his lumbar spine.  In a February 2008 private physician 
letter, G. Anastasio, MD., reflected that the Veteran retired 
at age 59 due to his lumbar spine.  Moreover, in a February 
2008 VA physician letter, P. Cabero, MD., assessed that 
psychological and physical problems have made the Veteran 
"more unemployable" in the past through the present time.  
A separate March 2008 VA treatment note indicates the Veteran 
cannot work due to his lumbar spine.  A July 2007 VA 
psychological examiner noted the Veteran retired due to his 
back.  Finally, VA back examinations dated in April 2001 and 
March 2003 show that his lumbar spine disability was 
worsening.  There is also little evidence that any 
significant nonservice-connected disorders greatly impact his 
employability.  The Board finds this evidence is entitled to 
significant probative value in support of a TDIU award.  In 
short, there is clear, credible, and probative medical and 
lay evidence in support of a TDIU in the present case.  

The Board realizes the significance of the Veteran's current 
advancing age (88) and some of his nonservice-connected 
disorders.  He has stated that he "retired" from work in 
1981.  There is only some circumstantial evidence from his 
employer that he specifically retired from Whitney and Pratt 
due to his service-connected low back.  In addition, once 
again, his advancing age and nonservice-connected disorders 
cannot be considered for purposes of TDIU.  38 C.F.R. § 4.19.  
Although there is some evidence suggesting the Veteran 
originally retired due to his advancing age (59 at that 
time), voluntary retirement does not necessarily show 
employability and should not be used as the only evidence of 
employability.  Careful consideration has been given here to 
distinguishing a worsened disability that would now cause 
unemployability from prior unemployment simply due to 
retirement.  Here, the available evidence has been evaluated 
as demonstrating that, regardless of the reasons for the 
Veteran's earlier retirement, he would currently not be able 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  38 C.F.R. 
§ 4.16(a).  His service-connected disabilities have worsened 
to a 70 percent level.  In sum, the evidence of record 
clearly shows the Veteran's service-connected disabilities, 
standing alone, prevent him from securing employment.  
38 C.F.R. 
§ 4.16(a), 4.19.  See also Blackburn v. Brown, 4 Vet. App. 
395, 398 (1993); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

It will also be remembered that a person may be too disabled 
to engage in employment although he or she is up and about 
and fairly comfortable at home or upon limited activity, such 
as the Veteran in this case.  See 38 C.F.R. § 4.10.  
Moreover, a Veteran does not have to prove that he or she is 
100% unemployable in order to establish an inability to 
maintain a substantially gainful occupation, as required for 
a TDIU award pursuant to 38 C.F.R. § 3.340(a).  Roberson v. 
Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001)  

The Board emphasizes that there is no specific negative 
evidence of record against the TDIU claim.  VA may not order 
additional development for the sole purpose of obtaining 
evidence unfavorable to a claimant. Mariano v. Principi, 17 
Vet. App. 305, 312 (2003).  Therefore, since there is 
favorable evidence of record in support of entitlement to 
TDIU, no additional development is necessary.  

In conclusion, the Board finds that this evidence supports a 
finding of TDIU.  38 C.F.R. § 4.3.  The Veteran has been 
assessed as unemployable by VA and private physicians due to 
his service-connected lumbar spine and PTSD disabilities.  
The Board is satisfied that the Veteran's service-connected 
disabilities clearly prevent him from securing or following 
substantially gainful employment.  38 C.F.R. § 4.16.  
Accordingly, the appeal is granted.


ORDER

A TDIU is granted, subject to the laws and regulations 
governing the payment of VA compensation.  




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


